UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7426



ELLIOTT CLYDE MOODY,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-913)


Submitted:   January 31, 2006          Decided:     February 13, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elliott Clyde Moody, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elliott Clyde Moody, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).       An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge   issues    a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner      satisfies   this     standard   by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment    of     his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Moody

has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED


                                    - 2 -